Citation Nr: 1113855	
Decision Date: 04/07/11    Archive Date: 04/15/11

DOCKET NO.  02-05 117A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for cardiomyopathy as secondary to residuals of an excision of a granulomatous lesion of the left great toe with reflex sympathetic dystrophy (RSD), low back pain and bilateral lower extremity pain.

2.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for cardiomyopathy.

3.  Entitlement to service connection for hypertension as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD with low back pain and bilateral lower extremity pain.

4.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for hypertension.

5.  Entitlement to service connection for peripheral neuropathy as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD with low back pain and bilateral lower extremity pain.

6.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for peripheral neuropathy.

7.  Entitlement to service connection for diabetes mellitus (Type II) as secondary to residuals of an excision of a granulomatous lesion of the left great toe with RSD with low back pain and bilateral lower extremity pain.

8.  Entitlement to compensation under the provisions of 38 U.S.C. § 1151 for diabetes mellitus (Type II).

9.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to April 23, 2001.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel
INTRODUCTION

The Veteran served on active duty from August 1953 to December 1956.  The Veteran died in June 2010 during the course of the appeal; the Veteran's spouse, who is the present appellant, filed a timely Motion to Substitute under 38 U.S.C.A. § 5121A, which was granted by the RO in February 2011.  The present appellant is accordingly considered to be the claimant for the purpose of processing the claims to completion.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2001 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In November 2005, the Veteran testified in Washington, D.C., at a hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding is of record. Shortly thereafter, a motion to advance this case on the docket due to the Veteran's advanced age was granted.  See 38 C.F.R. § 20.900(c) (2010).

When this case most recently was before the Board in September 2009, the Board granted a TDIU effective from April 23, 2001, and remanded the issues enumerated on the title page for further development.  The Veteran died while the case was in remand status, and the file was thereupon returned to the Board for further appellate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  






REMAND

Unfortunately, the case must be remanded once again before the Board can adjudicate the issues on appeal.

The Board's action in September 2009 found the report of the VA examination in July 2007, with addendum in April 2008, to be inadequate.  The Board's remand required the Originating Agency to return the files to the VA examiner for an addendum addressing certain medical questions.  If the same examiner was no longer available, the Originating Agency was asked to send the files to a VA physician with appropriate expertise to provide the required opinions based on review of the claims files; reexamination was not requested unless required by the reviewing physician.

The Veteran died before the requested development cited above was performed.  The Originating Agency thereupon simply readjudicated the claims on appeal based on the existing record.   

(The Board's remand also required the Originating Agency to obtain outstanding treatment records from Richmond VA Medical Center (VAMC) and Durham VAMC, and it appears that portion of the Board's remand directives was satisfied.)

The appellant, as substitute claimant, is entitled to submit new evidence in support of the deceased Veteran's claim, and VA is required to assist her in securing additional evidence; see 38 U.S.C.A. § 5121A.  See also VBA Fast Letter 10-30 (Aug. 10, 2010), page 2, stating VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive.  Accordingly, remand is required to obtain compliance with the terms of the Board's remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (where the remand orders of the Board were not complied with, the Board itself errs in failing to insure compliance).

The case is therefore REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C., for the following actions:

1.  The RO or the AMC should return the claims folders to the VA examiner who examined the Veteran in July 2007 and provided the addendum in April 2008.  The examiner should be asked to again review the claims folders and prepare another addendum expressing an opinion as to whether there is a 50 percent or better probability that the Veteran's cardiomyopathy, hypertension, diabetes, and peripheral neuropathy have been chronically worsened by the service- connected residuals of an excision of a granulomatous lesion of the left great toe with RSD and pain in the lower extremities and back, or chronically worsened by treatment received from VA in October 1996 and August 1997.  The examiner also should express an opinion concerning the effects of each of the Veteran's disabilities on his ability to work.  The rationale for all opinions expressed must be provided.

If the previous examiner is unavailable, the claims folders should be forwarded to a physician with appropriate expertise to determine the nature and etiology of the Veteran's cardiomyopathy, hypertension, diabetes, and peripheral neuropathy.  The reviewer should be requested to review the claims folders and provide the required opinions cited above, with supporting rationale. 

2.  The RO or the AMC should also undertake any other development it determines to be warranted.

3. Then, the RO or the AMC should readjudicate the claims on appeal based on a de novo review of the record.  If any benefit sought on appeal is not granted to the claimant's satisfaction, she and her representative should be furnished a supplemental statement of the case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand the Board intimates no opinion as to any final outcome warranted.

No action is required of the claimant until she is otherwise notified but she has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

As noted above, this case has been advanced on the Board's docket.  Moreover, the law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



